Citation Nr: 0609858	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
prostatitis with history of cystitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado.  The veteran testified at a personal 
hearing before the undersigned sitting in Denver in September 
2005; a transcript of that hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Prostatitis with history of cystitis is manifested by 
nocturia two to seven times a night, decreased caliber of the 
stream, voiding frequency, intermittent dribble, post-void 
dribbling, incomplete emptying, hesitancy, dysuria, pressure 
sensation, and occasional urinary incontinence that requires 
the wearing of absorbent materials that usually must be 
changed about twice a day.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 40 
percent for prostatitis with history of cystitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7527 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran filed his 
claim of entitlement to an increased rating in April 2003 and 
the initial unfavorable rating decision was issued in June 
2003, after he was provided with VCAA notice in a May 2003 
letter, in accordance with Quartuccio and Pelegrini, supra.  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the May 2003 VCAA 
letter of the information and evidence that was necessary to 
substantiate his claim for an increased rating.  
Specifically, the letter advised the veteran that the 
evidence must show that his disability had increased in 
severity such that current symptomatology more closely 
approximates the rating schedule criteria for the next higher 
evaluation. 

In addition, VA informed the veteran in the letter about the 
information and evidence that VA would seek to provide.  
Specifically, he was advised that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, to include medical records, employment records, and 
records from other Federal agencies.  The May 2003 letter 
further indicated that VA would obtain private treatment 
records if the veteran provided adequate identifying 
information and VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
May 2003 letter, the veteran was notified that he should 
inform VA of the dates and places of recent treatment 
regarding his prostatitis with history of cystitis.  He was 
also advised that he should provide adequate identifying 
information for any records he wished VA to request and that 
it was still his responsibility to support his claim with 
appropriate evidence.  As indicated previously, the letter 
further notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his increased rating claim.  In 
this regard, VA has informed him in the June 2003 rating 
decision and the May 2004 statement of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
such claim.  Moreover, the May 2004 supplemental statement of 
the case also included VA's duties to assist under 38 C.F.R. 
§ 3.159, with reference to the relevant VCAA cites in the 
United States Code.  Additionally, of course, the veteran 
provided testimony at the September 2005 hearing.  

The Board notes that, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

While the present appeal arises from a claim for an increased 
rating for a service-connected disability as opposed to an 
initial service connection claim, the Board notes that the 
May 2003 letter failed to notify the veteran that an 
effective date for the award of benefits will be assigned if 
an increased rating is awarded.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  

Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, private 
medical reports and VA treatment records, as well as a May 
2003 VA examination report, are of record.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The veteran 
was afforded a VA examination in May 2003, conducted by a 
physician who considered factors relevant to the veteran's 
claim.  The examination report contains findings pertinent to 
evaluation of the veteran's service-connected prostatitis 
under governing law and regulations.  The veteran has been 
advised of the evidence considered.  He has not contended 
that his service-connected disability has worsened in 
severity since May 2003, the time of his last VA examination 
or that such VA examination is inadequate for rating purposes 
when considered with the additional evidence of record.  
Following the travel board hearing, the veteran submitted 
additional evidence and waived the initial review by the RO.  
Based on these factors, the Board concludes that the medical 
evidence of record is sufficient to evaluate the veteran's 
increased rating claim without further examination.  
 
II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).  
In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

The veteran is service-connected for prostatitis with history 
of cystitis, evaluated as 40 percent disabling pursuant to 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527, effective 
May 3, 2001.  At his September 2005 Board hearing and in 
documents of record, the veteran contended that he changed 
his absorbent pads every three hours, averaging five to six 
pads a day.  He also stated that he had leakage of the 
bladder when he did not have urgency and periodic painful 
urination.  The veteran further indicated that he had 
nocturia six or seven times a night.  He contended that he 
was entitled to an evaluation in excess of 40 percent for 
such disability.  

Pursuant to Diagnositc Code 7527, residuals of prostate gland 
injuries, infections, and hypertrophy are evaluated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Although the veteran has intermittent urinary 
tract infections, the medical evidence of record demonstrates 
that his predominant disability is voiding dysfunction.  The 
May 2003 VA examiner indicated that the veteran's chief 
manifestations were nocturia seven to eight times a night, 
with urgency, frequency, and the requirement of wearing a 
pad.  Private medical reports and VA treatment records 
confirm such manifestations.  Moreover, as there is no 
evidence of poor renal (kidney) function, a 30 percent 
evaluation is the maximum assignable disability rating for 
urinary tract infections.  Therefore, the veteran's 
prostatitis has been evaluated under 38 C.F.R. § 4.115a as 
pertinent to voiding dysfunction. 

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated based 
upon the particular condition, to include urine leakage, 
frequency, or obstructed voiding.  A 40 percent evaluation is 
the maximum assignable disability rating for urinary 
frequency based on daytime voiding interval less than one 
hour, or; awakening to void five or more times per night.  
Also, a 30 percent evaluation is the maximum assignable 
disability rating for obstructed voiding.  However, in 
contemplation of continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence, a 40 percent evaluation is assigned in cases 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times per day.  A 60 percent evaluation is 
assigned where such requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
4 times per day.  

The evidence shows that the veteran's prostatitis with 
history of cystitis is manifested by nocturia two to seven 
times a night, decreased caliber of the stream, voiding 
frequency, intermittent dribble, post-void dribbling, 
incomplete emptying, hesitancy, dysuria, pressure sensation, 
and occasional urinary incontinence that requires the wearing 
of absorbent materials which must be changed twice a day.  

Specifically, in November 2002, HealthOne records show that 
the veteran had nocturia times three to four with frequency 
as well as significant hesitancy.
At the veteran's May 2003 VA examination, he complained of 
nocturia seven to eight times a night and urgency such that 
if he did not get to the bathroom immediately, he would have 
bladder leakage, for which he wore a pad.  He denied having 
leakage of the bladder when he did not have urgency.  VA 
treatment records from July 2001 to September 2005 show 
complaints of nocturia anywhere from two to seven times a 
night, occasional urinary incontinence, occasional stress 
urinary incontinence, decreased caliber of the stream, 
voiding frequency, intermittent dribble, post-void dribbling, 
incomplete emptying, hesitancy, dysuria, and pressure 
sensation.  In September 2003, it was noted that the veteran 
had intermittent urinary incontinence and used absorbent 
pads.  

Records from Aurora Urology, P.C., reflect that, in June 
2004, the veteran required two pads per day.  It was unclear 
whether this was due to urgency incontinence or stress 
incontinence.  It was noted that the pads were wet each time 
the veteran showered.  VA treatment records show that, in 
April 2005, the veteran was using pads twice a day or as 
needed for urinary incontinence.  In August 2005, it was 
noted that the veteran used one to two absorbent 
undergarments a day.

The Board has considered the veteran's contention that he 
changes his absorbent pads every three hours, averaging five 
to six pads a day.  Although this might occasionally be 
necessary, the medical evidence with reference to usage of 
absorbent materials, including recent reports, document less 
frequent usage and does not show that absorbent materials 
that must be changed more than 4 times per day.  The Board 
accords greater probative weight to the objective medical 
evidence and these reports are generally consistent with the 
September 2005 report of Dr. Julian Gordon from The Cleveland 
Clinic Foundation.  Dr. Gordon reported that the veteran had 
ongoing prostate and urologic problems that had not 
completely resolved, but that he had done well urologically 
since surgerical treatment in 2003.  

Weighing the evidence, the Board concludes that the veteran's 
disability currently does not meet the rating criteria for an 
evaluation in excess of 40 percent under Diagnostic Code 
7527.  Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005) concerning alternate rating codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign an evaluation in excess of 40 
percent for service-connected prostatitis with history of 
cystitis.  The record, to include the veteran's subjective 
complaints as well as the objective medical evidence, does 
not show any additional functional impairment associated with 
his service-connected disability so as to warrant 
consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's increased rating claim.  
Thus, the doctrine is inapplicable appeal as to this issue 
and his claim must be denied.  38 U.S.C.A. § 5107.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  

The September 2005 letter from Dr. Gordon, as previously 
mentioned, reflects that the veteran was hospitalized in 
August 2003 with an infected prostatic abscess with sepsis.  
He was treated with a transrectal aspiration of the abscess 
and then returned in November 2003 and had a definitive 
transurethral resection of the prostate with drainage for a 
recurrent prostatic abscess.  However, the veteran had since 
done well urologically without reference to any additional or 
frequent hospitalizations prostatitis or cystitis.  
Additionally, there is no evidence that the veteran's 
service-connected disability has presented unusually 
disabling manifestations or markedly interferes with 
employment so as to warrant an extra-schedular evaluation.  

Therefore, the Board finds that the veteran's objective 
manifestations of his service-connected disability are 
essentially those contemplated by the schedular criteria and 
that he is adequately compensated for his loss of working 
time from exacerbations proportionate to the severity of the 
grade of his disability.  See 38 C.F.R. § 4.1.  As such, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.  The veteran, of 
course, may reopen his claim at any time in the event his 
disability picture changes significantly with respect to the 
applicable rating criteria.  


ORDER

A rating in excess of 40 percent for prostatitis with history 
of cystitis is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


